Citation Nr: 0105566	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-02 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility to nonservice-connected death pension.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jesse Johnston, Counsel

INTRODUCTION

The appellant's deceased husband does not have recognized 
qualifying service with the United States Armed Forces.  The 
appellant and her deceased husband were married until the 
time of his death in October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDING OF FACT

The United States Department of the Army certified on 
November 21, 1950, and again on March 20, 2000, that the 
appellant's deceased husband had no service as a member of 
the Philippine Commonwealth Army or with the recognized 
guerrillas in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband lacks qualifying service 
with the United States Armed Forces and the appellant is thus 
not eligible for an award of nonservice-connected death 
pension.  38 U.S.C.A. §§ 101, 107, 5107(a) (West 1991); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Improved death pension under Public Law 
95-588 is a benefit payable by VA to a veteran's surviving 
spouse or child.  Basic entitlement exists if the veteran had 
qualifying service during a period of war or the veteran was, 
at the time of death, receiving or entitled to receive 
compensation or retired pay for service-connected disability 
based on service during a period of war, and the surviving 
spouse or child meet the net worth requirements of the laws 
and have annual income not in excess of the applicable 
maximum annual pension rate specified.  38 C.F.R. 
§ 3.3(b)(4).  

Service of persons enlisted under § 14, Public Law 190, 79th 
Congress, is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts and the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law 190.  
38 C.F.R. § 3.8(b).  Service of persons enlisted under § 14, 
Public Law 190, 79th Congress, as commissioned officers are 
included for pension.  38 C.F.R. § 3.8(a).  Certification by 
the service department will be accepted as establishing 
guerrilla service except for unrecognized civilian 
guerrillas.  38 C.F.R. § 3.8.  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force or 
Coast Guard, and includes Reserve components.  38 C.F.R. 
§ 3.1.

Analysis:  In support of her application for VA death pension 
benefits, the appellant testified at a hearing at the RO in 
February 2000.  She also submitted certain documentary 
records, including a marriage certificate, a death 
certificate, certification from the Philippine Army, 
affidavit for Philippine Army Personnel, and a certification 
and affidavit regarding the names by which her deceased 
husband was known.

In November 1950, the United States Department of the Army 
certified that the appellant's former spouse had no 
recognized service as a member of the Philippine Commonwealth 
Army or recognized guerrillas in the service of the United 
States Armed Forces.  Additional evidence submitted by the 
appellant, including the fact of her former spouse's 
differently spelled last name was again forwarded to the 
service department and in March 2000, the United States 
Department of the Army again certified that the appellant's 
former spouse had no service as a member of the Philippine 
Commonwealth Army or recognized guerrillas in the service of 
the United States Armed Forces.  Certifications submitted by 
the appellant were prepared and issued by Philippine agencies 
and cannot be accepted as proof of military service with the 
United States Armed Forces.

The United States Court of Appeals for Veterans Claims 
(Court) has firmly held that findings by the United States 
service department verifying an individual's military service 
"are binding on VA for purposes of establishing service in 
the U. S. Armed Forces."  See Dacoron v. Brown, 4 Vet. App. 
115 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
appellant has been informed of this essential fact.  VA is 
without authority to override, overrule, or alter the 
determination of the relevant service department.  The 
appellant has failed to submit valid evidence to prove that 
her former spouse has qualifying service with the United 
States Armed Forces and VA is bound by previous 
certifications of the Department of the Army which reveal 
that her former spouse did not have service as a member of 
the Philippine Commonwealth Army or recognized guerrillas in 
the service of the United States Armed Forces.  Accordingly, 
there is no legal basis for the appellant to be awarded 
eligibility for VA death pension as a "veteran's" surviving 
spouse.  The appellant's application for VA nonservice-
connected death pension benefits must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected death pension 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

